      Case 1:19-cr-00129-JTN ECF No. 71, PageID.260 Filed 10/30/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                                      Case No. 1:19-cr-129-2
 v.
                                                                      HON. JANET T. NEFF
 JUSTIN MYCHAL SMITH
 a/k/a “Smitty,”
 a/k/a “Zo,”

       Defendant.
 ____________________________/


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed on October 15, 2020 by the

United States Magistrate Judge in this action. The Report and Recommendation was duly served

on the parties, and no objection has been made thereto within the time required by law.

         THEREFORE, IT IS ORDERED that:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 69) is

approved and adopted as the opinion of the Court.

         2.      Defendant’s pleas of guilty are accepted and defendant is adjudicated guilty of the

charges set forth in Counts One and Two of the Indictment.



Dated: October 30, 2020                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
